(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Poe cuanto, solicitada por la parte apelada la desestimación de este recurso por no haberse archivado en tiempo la transcripción de los autos, se señaló la vista de la moción para julio 20 actual; y
Por cuanto, dos días antes del señalado para la vista la parte apelante pidió a la corte que le permitiera radicar la transcripción acompañada alegando que la dilación se debió a la falta de fondos con qué sufragar los gastos de la certificación; y
POR cuanto, en el día de la vista ya estaban los autos completos en la Secretaría del tribunal;
Poe tanto, la corte, en uso de su discreción, resuelve no haber lugar a la desestimación solicitada, debiendo continuar la tramita-ción del recurso de acuerdo con la ley.
El Juez Asociado Sr. Córdova Dávila no intervino.